Citation Nr: 0927818	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  02-11 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1987 to 
November 1991, with service in Southwest Asia from September 
to November 1990, and from January to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which in pertinent part, denied service 
connection for memory loss, claimed as the result of an 
undiagnosed illness.

This case was remanded for further development by Board 
decisions in August 2004, March 2007, and December 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
that memory loss was manifest during active service or 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in April 2001, August 2004, and June 2007 
that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in May 2009 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in June 2007.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA treatment records, service 
treatment records, and lay statements have been obtained.  
The appellant was afforded a VA medical examination in 
February 2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

VA law provides that compensation will be paid to a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and (b) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (2008).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Signs or 
symptoms involving skin, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or symptoms 
involving the upper or lower respiratory system, (9) Sleep 
disturbances, (10) Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) Abnormal weight loss, 
and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

Factual Background and Analysis

In this case, service personnel records show that the Veteran 
in Southwest Asia from September to November 1990, and from 
January to March 1991.  A service treatment record from 
May 1990, prior to his first Southwest Asia deployment 
reveals that the Veteran was the victim of an assault.  The 
note indicates that there was no evidence of a bony fracture, 
although there were moderate abrasions and contusions.  It 
was noted that the Veteran received sutures in his chin.  The 
Veteran reported on his August 1991 Report of Medical History 
(RMH) that he was in good health.  The Veteran also checked a 
box which indicated that he did not have loss of memory or 
amnesia.  The July 1991 separation physical report is 
negative for memory problems.  The examining physician wrote 
that the Veteran was in good health.

In August 2000, R.L.R., the Veteran's mother-in-law, 
commented that the Veteran had poor short-term memory.  She 
said that he would forget places that he had just visited.  
She said that the Veteran would become agitated when he 
discovered that he had forgotten how to repair items that he 
had repaired previously.  She indicated that the Veteran 
could observe an event yet not remember it.  C.M.S., the 
Veteran's mother, added that the Veteran was too young for 
the forgetfulness he displayed.

A VA treatment note from August 2000 states that the Veteran 
had a known history of memory loss.  An addendum reveals that 
the Veteran did not know what county they were in and missed 
one letter spelling "WORLD" backwards.  It was also noted 
that the Veteran was unable to concentrate to count backwards 
from 100 by sevens.

On VA mental examination in September 2000, the Veteran 
stated that he had problems with his memory.  He said that he 
was often told to do things, and if he did not write it down, 
he would forget it.  He said that it was not a constant 
occurrence but was somewhat episodic.  On objective 
examination, the examiner observed that the Veteran's remote 
and recent memory was good.  No psychiatric disorder was 
found.

During an October 2000 Persian Gulf Neurology examination, 
the Veteran reported experiencing short-term memory loss 
since 1991.  His wife reported that the Veteran would often 
forget conversations, where he left things, and would forget 
what he needed to purchase at the store.  His wife said that 
his memory loss was increasing in severity.  The examiner 
found that the Veteran was able to spell the word "WORLD" 
forward and backward and was able to perform serial fours.  A 
lab work-up for memory loss was negative.

In a statement received in October 2001, the Veteran said 
that he experienced short-term memory difficulties.  He had 
difficulty remembering simple things and conversations with 
family and friends.

The Veteran's wife remarked in July 2007 that the Veteran's 
memory loss frustrated him.  She said that if she told him 
that he already knew something, the Veteran would swear that 
he was never told.

On VA examination in June 2008, the Veteran reported having 
memory loss for a number of years.  He said that his memory 
loss mainly concerned day-to-day things.  He said that his 
memory loss was only momentary and would happen periodically.  
The examiner noted that the Veteran had no word-finding 
problems.  He knew his date of birth, social security number, 
and address.  It was noted that he knew the capitals of North 
Carolina and Ohio.  It was further noted that he could name 
the last four presidents and remembered three of three 
objects in five minutes.  The examiner indicated that the 
Veteran remembered six numbers forward and four backwards.  
He could spell "UNCLE" forward and backward.  He could do 
serial sevens and simple math problems.  The examiner opined 
that if the Veteran had any memory problems, they were too 
subtle to be picked up by a standard psychiatric examination.

In a statement received in August 2007, the Veteran's spouse 
indicated that the Veteran had trouble remembering things.  
He would leave for the store and call her about what he was 
to buy.  He could go to the same location numerous times and 
still had to call his wife for directions.

On VA examination in February 2009, the Veteran reported a 
long history of heavy alcohol abuse.  He reported poor 
memory.  His wife said that she first noticed the Veteran's 
memory problems in approximately 2000 and that they seemed to 
be getting worse.  She said that family members had all 
noticed the memory deficit.  The examiner performed a battery 
of tests.  Neuropsychological test data revealed an overall 
picture of mild cerebral dysfunction principally affecting 
single trial learning on both verbal and nonverbal learning 
tasks.  It was noted that verbal and nonverbal memory 
functions were unimpaired.  The examiner said that based on 
the medical findings and a review of the claims folder, the 
Veteran did not have objective indications of a chronic 
disability manifested by signs or symptoms involving memory 
loss.  The examiner said that the Veteran's noted deficit was 
in learning, not memory.  It was noted that test data 
indicated that memory, retrieval of learned information, was 
intact.  It was also noted that test data indicated that the 
Veteran was able to learn an average amount of information 
with rehearsal.  The examiner opined that it was at least as 
likely as not that the Veteran's single-trial learning 
deficit was due to a combination of a concussive event and 
his chronic alcohol abuse.  She further stated that in other 
wards, it was not at least as likely as not that his single-
trial learning deficit was due to disease or injury incurred 
in service, specifically his Persian Gulf service, given the 
other possible etiologies.  Finally, the examiner stated that 
there was no evidence which suggested that the Veteran's 
cognitive disorder was due to an undiagnosed illness 
resulting from his service in the Persian Gulf.

Based on the evidence of record, the Board finds that the 
Veteran's claimed memory loss is not a result of any 
established event, injury, or disease during active service, 
to include as a result of an undiagnosed illness.  In this 
matter, the Board finds the February 2009 VA examiner's 
opinion persuasive.  The February 2009 VA examiner formed his 
opinion based on four hours of neuropsychological testing, 
one hour of computerized psychological testing, one hour of 
computerized neuropsychological testing, and six hours of 
test interpretation and report writing.  It appears that the 
examiner performed all necessary tests and reviewed the 
claims file.  The examiner also had a degree in psychology.  
The examiner specifically opined that it was not at least as 
likely as not that the Veteran's single-trial learning 
deficit was due to disease or injury incurred in service, 
specifically his Persian Gulf service, given the other 
possible etiologies.  She also opined that there was no 
evidence which suggested that the Veteran's cognitive 
disorder was due to an undiagnosed illness resulting from his 
service in the Persian Gulf.  Without competent evidence of a 
link between a current disorder (to include an undiagnosed 
illness) and the Veteran's service, service connection cannot 
be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has carefully considered the Veteran's own 
contentions and the statements of his family members that he 
currently suffers from memory loss due to his active service, 
to include as the result of an undiagnosed illness.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the Veteran's contentions 
that he currently has memory loss caused by his active duty 
service, to include as the result of an undiagnosed illness.  
In this case, when the Veteran's post-service VA examination 
records are considered (which, as analyzed above, do not 
contain persuasive evidence of a nexus between memory loss 
and the Veteran's active duty service, to include as a result 
of an undiagnosed illness), the Board finds that the medical 
evidence outweighs the Veteran's and Veteran's family 
member's contentions that he has memory loss due to his 
active duty service, to include as a result of an undiagnosed 
illness.  While the Veteran's and his family member's 
statements provide competent evidence regarding what they are 
able to observe, they do not provide competent evidence 
regarding the causation of the Veteran's claimed disorder, as 
they do not have medical expertise and are not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for memory loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


